DETAILED ACTION
This office action is in response to amendments to application 15/704,033, filed on 12/03/2020.
Claims 1-25 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 12/03/2020, have been entered.
Regarding rejections of claims 1-25 under 35 U.S.C. 103, the rejections are withdrawn due to Applicant’s amendments in combination with Examiner’s amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1.	(Currently Amended)	A method for providing information about a probable driving intention of a first 
	ascertaining, using a locating device in the first 

deriving at least one feature of the surroundings in proximity to the first 
	determining, in the first 
determining an expected variation of a position of the first 
	providing, in the first 
	transmitting, from the first vehicle, the information about the probable driving intention of the first 
operating the second 

Claim 7.	(Currently Amended)	A method for utilizing information about a probable driving intention of a first 
	obtaining information about a probable driving intention of the first 
	operating the second 

Claim 12.	(Currently Amended)	An apparatus for use in a first  communicate with a second 
	a driving analysis module; 
	a control module; and 
	an interface, 
	wherein the control module obtains information about a probable driving intention of the first 
operating the second 

Claim 17.	(Currently Amended)	An apparatus for use in a second 
	a driving analysis module; 
	a control module; and 
	an interface, 
	wherein the control module obtains information about the probable driving intention of the first 
	wherein the information about the probable trajectory includes information about a plurality of time/position points, wherein each time/position point comprises a time component and a position component, by determining an expected variation of a position of the first 
wherein the control module operates the second 

Claim 24.	(Currently Amended)	A memory storing a computer program product having program code for performing a method for providing information about a probable driving intention of a first 
	ascertaining, using a locating device in the first 

deriving at least one feature of the surroundings in proximity to the first 
	determining, in the first 
	wherein the information about the probable trajectory includes information about a plurality of time/position points, 
	wherein each time/position point comprises a time component and a position component;
determining an expected variation of a position of the first 
	providing, in the first 
	transmitting, from the first vehicle, the information about the probable driving intention of the first 
operating the second 

	Claim 25.	(Currently Amended)	A memory storing a computer program product having program code for performing a method for utilizing information about a probable driving intention of a first 
	obtaining information about a probable driving intention of the first 
	wherein the information about a probable driving intention of the first 
	wherein the information about the probable trajectory includes information a plurality of time/position points, wherein each time/position point comprises a time component and a position component, by determining an expected variation of a position of the first 
operating the second 

Authorization for this examiner’s amendment was given in an interview with Irina Sullivan on 1/12/2021.

Allowable Subject Matter
	Claims 1-25 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Bowers et al. (US 20140012492), hereinafter Bowers. Bowers discloses a vehicle collision detection system may be configured to coordinate with collision detection systems of other vehicles.  The coordination may comprise sharing sensor data with other vehicles, receiving sensor information from other vehicles, using sensor information to generate a collision detection model, sharing the collision detection model with other vehicles, receiving a collision detection model from other vehicles, and the like.  In some embodiments, vehicles may coordinate sensor operation to form a bistatic and/or multistatic sensor configuration, in which a detection signal generated at a first land vehicle is detected at a sensing system at a second land vehicle.
	Regarding claim 1
Bowers, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious a method for providing information about a probable driving intention of a first vehicle to a second vehicle over a communication network. The method comprises ascertaining, using a locating device in the first vehicle, first vehicle position data, which indicate an approximate position of the first vehicle relative to map data. The method further comprises capturing, using cameras and/or sensors in the first vehicle, information about surroundings in proximity to the first vehicle. The method further comprises deriving at least one feature of the surroundings in proximity to the first vehicle from the captured information. The method further comprises determining, in the first vehicle, information about a probable trajectory of the first vehicle relative to the derived at least one feature, wherein the information about the probable trajectory includes information about a plurality of time/position points, wherein each time/position point comprises a time component and a position component. The method further comprises determining an expected variation of a position of the first vehicle expected during the first vehicle’s probable driving intention, wherein the determination of information about the first vehicle’s probable trajectory includes altering the temporal spacing of the time components or position spacing of the position components based on the expected variation of the position of the first vehicle during the first vehicle’s probable driving intention, such that the temporal spacing or position spacing 
Regarding claims 7, 12, 17, 24, and 25
	The claims are analogous to claim 1 and allowable for analogous reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662